              Case 3:18-cv-05275-RBL Document 98 Filed 02/26/20 Page 1 of 10



 1                                                                 The Honorable Ronald B. Leighton

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        SEAN WILSON, individually and on               CASE NO. 3:18-cv-05275-RBL
 9      behalf of all others similarly situated,
                                                       STIPULATED MODEL
10                             Plaintiff,              AGREEMENT REGARDING
                                                       DISCOVERY OF
        v.                                             ELECTRONICALLY STORED
11
                                                       INFORMATION AND
        PTT, LLC, a Delaware limited                   [PROPOSED] ORDER
12      liability company, d/b/a HIGH 5
        GAMES, LLC, a Delaware limited
13      liability company,
                               Defendant.
14

15

16           The parties hereby stipulate to the following provisions regarding the discovery of

17 electronically stored information (“ESI”) in this matter:

18 A.        General Principles

19           1.     An attorney’s zealous representation of a client is not compromised by conducting

20 discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate

21 in facilitating and reasonably limiting discovery requests and responses raises litigation costs and

22 contributes to the risk of sanctions.

23           2.     As provided in LCR 26(f), the proportionality standard set forth in Fed. R. Civ. P.

24 26(b)(1) must be applied in each case when formulating a discovery plan. To further the

25 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND [PROPOSED] ORDER                                                  PAGE - 1
     (Case No. 3:18-CV-05275-RBL)
26
              Case 3:18-cv-05275-RBL Document 98 Filed 02/26/20 Page 2 of 10



 1 application of the proportionality standard in discovery, requests for production of ESI and related

 2 responses should be reasonably targeted, clear, and as specific as possible.

 3          B.      ESI Disclosures

 4          Within 30 days of entry of this Order, or at a later time if agreed to by the parties, each

 5 party shall disclose:

 6          1.      Custodians. The five custodians most likely to have discoverable ESI in their

 7 possession, custody, or control. The custodians shall be identified by name, title, connection to

 8 the instant litigation, and the type of the information under the custodian’s control.

 9          2.      Non-custodial Data Sources. A list of non-custodial data sources (e.g., shared

10 drives, servers), if any, likely to contain discoverable ESI.

11          3.      Third-Party Data Sources. A list of third-party data sources, if any, likely to

12 contain discoverable ESI (e.g., third-party email providers, mobile device providers, cloud

13 storage) and, for each such source, the extent to which a party is (or is not) able to preserve

14 information stored in the third-party data source.

15          4.      Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI

16 (by type, date, custodian, electronic system or other criteria sufficient to specifically identify the

17 data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P. 26(b)(2)(B).

18          5.      Foreign data privacy laws. Nothing in this Order is intended to prevent either party

19 from complying with the requirements of a foreign country’s data privacy laws, e.g., the European

20 Union’s General Data Protection Regulation (GDPR) (EU) 2016/679. The parties agree to meet

21 and confer before including custodians or data sources subject to such laws in any ESI or other

22 discovery request.

23 C.       ESI Discovery Procedures

24

25 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND [PROPOSED] ORDER                                                    PAGE - 2
     (Case No. 3:18-CV-05275-RBL)
26
             Case 3:18-cv-05275-RBL Document 98 Filed 02/26/20 Page 3 of 10



 1          1.       On-site inspection of electronic media. Such an inspection shall not be required

 2 absent a demonstration by the requesting party of specific need and good cause or by agreement

 3 of the parties.

 4          2.       Search methodology. The parties shall timely confer to attempt to reach agreement

 5 on appropriate search terms and queries, file type and date restrictions, data sources (including

 6 custodians), and other appropriate computer- or technology-aided methodologies, before any such

 7 effort is undertaken. The parties shall continue to cooperate in revising the appropriateness of the

 8 search methodology.

 9                   a.     Prior to running searches:

10                          i.     The producing party shall disclose the data sources (including

11 custodians), search terms and queries, any file type and date restrictions, and any other

12 methodology that it proposes to use to locate ESI likely to contain responsive and discoverable

13 information. The producing party may provide unique hit counts for each search query.

14                          ii.    The requesting party is entitled to, within 14 days of the producing

15 party’s disclosure, add no more than 10 search terms or queries to those disclosed by the

16 producing party absent a showing of good cause or agreement of the parties.

17                          iii.   The following provisions apply to search terms / queries of the

18 requesting party. Focused terms and queries should be employed; broad terms or queries, such

19 as product and company names, generally should be avoided. A conjunctive combination of

20 multiple words or phrases (e.g., “computer” and “system”) narrows the search and shall count as

21 a single search term. A disjunctive combination of multiple words or phrases (e.g., “computer”

22 or “system”) broadens the search, and thus each word or phrase shall count as a separate search

23 term unless they are variants of the same word. The producing party may identify each search

24

25 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND [PROPOSED] ORDER                                                  PAGE - 3
     (Case No. 3:18-CV-05275-RBL)
26
              Case 3:18-cv-05275-RBL Document 98 Filed 02/26/20 Page 4 of 10



 1 term or query returning overbroad results demonstrating the overbroad results and a counter

 2 proposal correcting the overbroad search or query.

 3                 b.      After production: Within 21 days of the producing party notifying the

 4 receiving party that it has substantially completed the production of documents responsive to a

 5 request, the responding party may request no more than 10 additional search terms or queries.

 6 The immediately preceding section (Section C(2)(a)(iii)) applies.

 7           3.    Format.

 8                 a.      ESI will be produced to the requesting party with searchable text, in a

 9 format to be decided between the parties. Acceptable formats include, but are not limited to, native

10 files, multi-page TIFFs (with a companion OCR or extracted text file), single-page TIFFs (only

11 with load files for e-discovery software that includes metadata fields identifying natural document

12 breaks and also includes companion OCR and/or extracted text files), and searchable PDF.

13                 b.      Unless otherwise agreed to by the parties, files that are not easily converted

14 to image format, such as spreadsheet, database, and drawing files, will be produced in native

15 format.

16                 c.      Each document image file shall be named with a unique number (Bates

17 Number). File names should not be more than twenty characters long or contain spaces. When a

18 text-searchable image file is produced, the producing party must preserve the integrity of the

19 underlying ESI, i.e., the original formatting, the metadata (as noted below) and, where applicable,

20 the revision history.

21                 d.      If a document is more than one page, the unitization of the document and

22 any attachments and/or affixed notes shall be maintained as they existed in the original document.

23

24

25 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND [PROPOSED] ORDER                                                    PAGE - 4
     (Case No. 3:18-CV-05275-RBL)
26
              Case 3:18-cv-05275-RBL Document 98 Filed 02/26/20 Page 5 of 10



 1          4.      De-duplication. The parties may de-duplicate their ESI production across custodial

 2 and non-custodial data sources after disclosure to the requesting party, and the duplicate custodian

 3 information removed during the de-duplication process tracked in a duplicate/other custodian

 4 field in the database load file.

 5          5.      Email Threading. The parties may use analytics technology to identify email

 6 threads and need only produce the unique most inclusive copy and related family members and

 7 may exclude lesser inclusive copies. Upon reasonable request, the producing party will produce

 8 a less inclusive copy.

 9          6.      Metadata fields. If the requesting party seeks metadata, the parties agree that only

10 the following metadata fields need be produced, and only to the extent it is reasonably accessible

11 and non-privileged: document type; custodian and duplicate custodians (or storage location if no

12 custodian); author/from; recipient/to, cc and bcc; title/subject; email subject; file name; file size;

13 file extension; original file path; date and time created, sent, modified and/or received; and hash

14 value. The list of metadata type is intended to be flexible and may be changed by agreement of

15 the parties, particularly in light of advances and changes in technology, vendor, and business

16 practices.

17 D.       Preservation of ESI

18          The parties acknowledge that they have a common law obligation, as expressed in Fed. R.

19 Civ. P. 37(e), to take reasonable and proportional steps to preserve discoverable information in

20 the party’s possession, custody, or control. With respect to preservation of ESI, the parties agree

21 as follows:

22          1.      Absent a showing of good cause by the requesting party, the parties shall not be

23 required to modify the procedures used by them in the ordinary course of business to back-up and

24

25 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND [PROPOSED] ORDER                                                    PAGE - 5
     (Case No. 3:18-CV-05275-RBL)
26
             Case 3:18-cv-05275-RBL Document 98 Filed 02/26/20 Page 6 of 10



 1 archive data; provided, however, that the parties shall preserve all discoverable ESI in their

 2 possession, custody, or control.

 3         2.      The parties will supplement their disclosures in accordance with Fed. R. Civ. P.

 4 26(e) with discoverable ESI responsive to a particular discovery request or mandatory disclosure

 5 where that data is created after a disclosure or response is made (unless excluded under Sections

 6 (D)(3) or (E)(1)-(2)).

 7         3.      Absent a showing of good cause by the requesting party, the following categories

 8 of ESI need not be preserved:

 9                 a.       Deleted, slack, fragmented, or other data only accessible by forensics.

10                 b.       Random access memory (RAM), temporary files, or other ephemeral data
                            that are difficult to preserve without disabling the operating system.
11
                   c.       On-line access data such as temporary internet files, history, cache,
12                          cookies, and the like.

13                 d.       Data in metadata fields that are frequently updated automatically, such as
                            last-opened dates (see also Section (E)(5)).
14
                   e.       Back-up data that are duplicative of data that are more accessible
                            elsewhere.
15
                   f.       Server, system or network logs.
16
                   g.       Data remaining from systems no longer in use that is unintelligible on the
17                          systems in use.

18                 h.       Electronic data (e.g., email, calendars, contact data, and notes) sent to or
                            from mobile devices (e.g., iPhone, iPad, Android devices), provided that
19                          a copy of all such electronic data is automatically saved in real time
                            elsewhere (such as on a server, laptop, desktop computer, or “cloud”
20                          storage).

21

22

23

24

25 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND [PROPOSED] ORDER                                                     PAGE - 6
     (Case No. 3:18-CV-05275-RBL)
26
             Case 3:18-cv-05275-RBL Document 98 Filed 02/26/20 Page 7 of 10



 1 E.       Privilege

 2          1.      A producing party shall create a privilege log of all documents fully withheld from

 3 production on the basis of a privilege or protection, unless otherwise agreed or excepted by this

 4 Agreement and Order. Privilege logs shall include a unique identification number for each

 5 document and the basis for the claim (attorney-client privileged or work-product protection). For

 6 ESI, the privilege log may be generated using available metadata, including author/recipient or

 7 to/from/cc/bcc names; the subject matter or title; and date created. Should the available metadata

 8 provide insufficient information for the purpose of evaluating the privilege claim asserted, the

 9 producing party shall include such additional information as required by the Federal Rules of

10 Civil Procedure. Privilege logs will be produced to all other parties no later than 30 days after

11 delivering a production unless an earlier deadline is agreed to by the parties.

12          2.      Redactions need not be logged so long as the basis for the redaction is clear on the

13 redacted document.

14          3.      With respect to privileged or work-product information generated after the filing

15 of the complaint, parties are not required to include any such information in privilege logs.

16          4.      Activities undertaken in compliance with the duty to preserve information are

17 protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

18          5.      Pursuant to Fed. R. Evid. 502(d), the production of any documents in this

19 proceeding shall not, for the purposes of this proceeding or any other federal or state proceeding,

20 constitute a waiver by the producing party of any privilege applicable to those documents,

21 including the attorney-client privilege, attorney work-product protection, or any other privilege

22 or protection recognized by law. Information produced in discovery that is protected as privileged

23

24

25 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND [PROPOSED] ORDER                                                   PAGE - 7
     (Case No. 3:18-CV-05275-RBL)
26
             Case 3:18-cv-05275-RBL Document 98 Filed 02/26/20 Page 8 of 10



 1 or work product shall be immediately returned to the producing party, and its production shall not

 2 constitute a waiver of such protection.

 3

 4 DATED: February 26, 2020

 5
                                                        By: /s/ Todd Logan
 6
                                                        EDELSON PC
 7                                                      Rafey Balabanian*
                                                        rbalabanian@edelson.com
 8                                                      Todd Logan*
                                                        tlogan@edelson.com
 9                                                      Brandt Silver-Korn*
                                                        bsilverkorn@edelson.com
10                                                      123 Townsend Street, Suite 100
                                                        San Francisco, California 94107
11                                                      Tel: 415.212.9300 | Fax: 415.373.9435

12                                                      By: /s/ Cecily C. Shiel

13                                                      TOUSLEY BRAIN STEPHENS PLLC
                                                        Cecily C. Shiel, WSBA #50061
14                                                      cshiel@tousley.com
                                                        1700 Seventh Avenue, Suite 2200
15                                                      Seattle, Washington 98101-4416
                                                        Tel: 206.682.5600 | Fax: 206.682.2992
16
                                                        *Admitted pro hac vice
17
                                                        Attorneys for Plaintiff
18

19

20

21

22

23

24

25 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND [PROPOSED] ORDER                                                PAGE - 8
     (Case No. 3:18-CV-05275-RBL)
26
            Case 3:18-cv-05275-RBL Document 98 Filed 02/26/20 Page 9 of 10



 1                                          s/ Christopher A. Wright
                                         Christopher A. Wright, WSBA #26601
 2                                       Emilia J. Sweeney, WSBA #23371
                                         Attorneys for Defendant
 3                                       CARNEY BADLEY SPELLMAN, P.S.
                                         701 Fifth Avenue, Suite 3600
 4                                       Seattle, WA 98104
                                         Tel: (206) 622-8020 / Fax: (206) 467-8215
 5
                                            s/ Jennifer M. Jensen
 6                                       Erik F. Stidham (Admitted Pro Hac Vice)
                                         Jennifer M. Jensen (Admitted Pro Hac Vice)
 7                                       Teague I. Donahey (Admitted Pro Hac Vice)
                                         Holland & Hart LLP
 8                                       800 W. Main Street, Suite 1750
                                         Boise, ID 83702
 9                                       Tel: (208) 342-5000 / Fax: (208) 343-8869
                                         E-mail: efstidham@hollandhart.com
10                                                jmjensen@hollandhart.com
                                                  tidonahey@hollandhart.com
11
                                      ATTORNEYS FOR DEFENDANT HIGH 5 GAMES, LLC.
12

13

14

15

16

17

18

19

20

21

22

23

24

25 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND [PROPOSED] ORDER                                         PAGE - 9
     (Case No. 3:18-CV-05275-RBL)
26
           Case 3:18-cv-05275-RBL Document 98 Filed 02/26/20 Page 10 of 10



 1                                  [PROPOSED] ORDER

 2         Based on the foregoing, IT IS SO ORDERED.

 3         DATED:
 4

 5                                                The Honorable Ronald B. Leighton
                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25 AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND [PROPOSED] ORDER                                  PAGE - 10
     (Case No. 3:18-CV-05275-RBL)
26
